EXHIBIT B SHARE PLEDGE AGREEMENT THIS SHARE PLEDGE AGREEMENT (this "Agreement"), is dated as of January 14, 2008, made by PAUL PATRIZIO, an individual residing in the State of New Jersey ("Pledgor") for the benefit of DUTCHESS PRIVATE EQUITIES FUND, LTD. (“Secured Party”). WITNESSETH: WHEREAS, pursuant to the promissory note or other financial instruments, including, without limitation, (i) that certain Promissory Note dated June 26, 2007 from Bedminster National Corp. (the “Company”) in favor of the Secured Party (“Note”), the Secured Party has agreed to make certain loans and other financial accommodations to the Company WHEREAS, Pledgor is the record and beneficial owner of certain securities or options to purchase certain securities of the Company listed on Schedule I attached hereto and as described herein, and Pledgor has agreed to enter into this Agreement in order to induce Secured Party to extend and/or continue the extension of credit to the Company. NOW, THEREFORE, for and in consideration of any loan, advance or other financial accommodation heretofore or hereafter made to or for the benefit of the Company or any other obligor under or in connection with the Note, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.When used herein, the following terms have the following meanings (such meanings to be applicable to both the singular and plural forms of such terms): Collateral - see
